Citation Nr: 0218362	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  99-04 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for service-connected 
residual injury to right thumb metacarpophalangeal 
(joint), currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 
1998, a statement of the case was issued in February 1999, 
and a substantive appeal was received in March 1999.  

In a statement received by the RO in September 2001, the 
veteran indicated that he wished to withdraw his request 
for a personal hearing before the BVA at his local RO 
office; he has not requested a rescheduling.  


FINDINGS OF FACT

1. The veteran's service-connected residual injury to right 
thumb 
metacarpophalangeal (joint) is manifested by objective 
findings of unfavorable ankloysis of the major thumb.  

2. The veteran's service-connected residual injury to right 
thumb 
metacarpophalangeal (joint) is also manifested by 
objective findings of a tender 
scar.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating in 
excess of 20 percent for the 
veteran's service-connected residual injury to right thumb 
metacarpophalangeal (joint) have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
Part 4, including §§  4.7, 4.69, 4.71a, and Code 5224 
(2002).

2. The criteria for entitlement to a separate disability 
rating of 10 percent, but no 
higher, for a tender scar associated with the service-
connected residual injury to right thumb 
metacarpophalangeal (joint) under Diagnostic Code 7804 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. Part 4, including § 4.118 and Code 
7804 (2002); 38 C.F.R. Part 4, including § 4.118 and Codes 
7804 (August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement 
to an increased rating.  The discussions in the rating 
decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in an August 2001 letter 
and an April 2002 supplemental statement of the case, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as 
the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

Furthermore, that there has been substantial compliance 
with the assistance provisions set forth in the new law 
and regulation.  The record in this case includes service 
medical records, VA medical records, and VA examination 
report in April 1998 and November 2001.  As the record 
shows that the veteran has been afforded VA examinations 
in connection with his claim, the requirements of 38 
C.F.R. § 3.159(c)(4) (2002) have been met.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist 
the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in 
the development of the claim and has notified the claimant 
of the information and evidence necessary to substantiate 
the claim.  Consequently, the case need not be referred to 
the claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and 
new regulations in the first instance does not prejudice 
the claimant.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the 
new implementing regulation, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected residual injury to right 
thumb metacarpophalangeal (joint) warrants a higher 
disability rating.  Disability ratings are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 
C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.

The veteran's service-connected residual injury to right 
thumb metacarpophalangeal (joint) has been rated by the RO 
under the provisions of Diagnostic Code 5224.  Under this 
regulatory provision, a rating of 20 percent is warranted 
where there is ankloysis of either the major (dominant 
hand) or minor thumb.  

Turning to the record, the veteran is noted as being 
right-handed.  38 C.F.R. § 4.69.  He was service-connected 
and given a 10 percent rating for his right thumb 
disability by rating decision in February 1946.  In a June 
1997 rating decision, the veteran's right thumb disability 
rating was increased to 20 percent, effective April 1995.  
The veteran was also assigned a rating of 100 percent 
between December 1996 and February 1997 based on surgical 
treatment necessitating convalescence when he had a tendon 
tia trapezium resection of the right thumb and arthrodesis 
of the metacarpophalangeal joint of the right thumb in 
December 1996.  

VA examination report in April 1998 indicated that the 
veteran complained of constant, moderate right thumb pain 
with increasing pain when grasping, driving, hammering, or 
mowing his lawn.  He complained of decreased motion in the 
right thumb and weakness of his right hand.  Examination 
demonstrated atrophy over the right hypothenar area of the 
hand.  The right thumb is .5 cm shorter than the left.  
Range of motion was MCP joint flexion from 0 to 10 degrees 
right, 0 to 60 degrees left, while PIP joint flexion was 0 
to 40 degrees right and 0 to 90 degrees left.  There was 
extreme tenderness with range of motion of the right 
thumb.  Grip strength was 2 out of 5 (5 being the highest) 
on the right hand and  4 out of 5 on the left.  

VA examination report in November 2001 revealed a scar 
traversing the posterior side of the metacarpal phalangeal 
joint of the thumb on the right.  There was palpable 
fixation devices beneath the scar which were tender.  
There was generalized tenderness in the entire thumb.  
Sensation seemed to be normal.  Grip was 3 out of 5 and he 
could approximate the thumb to within 5 cc. of the median 
crease.  Generalized atrophy of the hand and the thenar 
eminence was noted.  Moderate pain was certainly observed 
during the examination.  

The veteran's essential argument is that his service-
connected residual injury to right thumb 
metacarpophalangeal (joint) warrants an increased 
disability rating.  However, the Board notes that the 
veteran is already receiving the maximum rating available 
under Diagnostic Code 5224.  Moreover, the Board notes 
that, as the veteran's right thumb disability is assigned 
the maximum schedular rating available under Diagnostic 
Code 5224, further evaluation of additional functional 
loss under 38 C.F.R. §§ 4.40 and 4.45 is not for 
consideration.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

At this point the Board acknowledges that pyramiding, that 
is the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disability.  38 C.F.R. § 4.14. However, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit 
rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings 
under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. at 
261-62.  

In the present case, the Board believes consideration must 
be given to the right thumb scar.  It would appear that 
the current rating under Code 5224 only contemplates the 
resulting ankylosis.  In other words, any impairment due 
to the scar appear to be separate from that encompassed by 
the current rating under Code 5224.  The Board believes, 
therefore, that Diagnostic Code 7804 is applicable in this 
case as the evidence shows symptomatology due to scarring 
as a result of surgery performed in the course of 
treatment for the veteran's right thumb disability.  The 
Board notes that during the pendency of this appeal, VA 
issued new regulations for rating impairment of skin 
disabilities.  These became effective August 30, 2002.  67 
Fed. Reg. 49,590-49,599 (July 31, 2002).  

Where laws or regulations change after a claim has been 
filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board notes, however, that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior 
to the effective date of the liberalizing law.  That is, 
for any date prior to August 30, 2002, neither the RO nor 
the Board could apply the revised rating schedule.  

Under the version of Code 7804 in effect prior to August 
30, 2002 ("old regulations"), a maximum 10 percent 
disability rating is warranted for superficial scars that 
are tender and painful upon objective demonstration.  
Effective August 30, 2002,("new regulations"), a 10 
percent rating is warranted under Code 7804 where there is 
a superficial scar that is painful on examination.  Note 
one under Code 7804 indicates that a superficial scar is 
one not associated with underlying soft tissue damage.  
Note two notes that a 10 percent rating will be assigned 
for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
rating (See § 4.68 of this part on the amputation rule.) .

Upon review, VA examination report in November 2001 
persuasively shows that the veteran's scar on his right 
thumb demonstrates objective findings of tenderness to 
touch.  As such, the Board concludes that the criteria for 
a separate rating of 10 percent have been met under the 
old criteria for Code 7804.  As for the new rating 
criteria under Code 7804, while there is no evidence that 
the veteran's scar was painful on examination, the Board 
finds that evidence of tenderness on palpation of the 
veteran's scar is analogous to pain so as to warrant a 10 
percent rating under the new criteria for Code 7804.    
Nevertheless, there is no evidence under either the old or 
new regulations under skin disabilities to warrant a 
rating in excess of 10 percent at this time.  

It appears that the RO has failed to notify the veteran of 
the change in regulations However, as the veteran is 
receiving the maximum rating under Code 7804 under both 
the old and new regulations and there is no higher rating 
available to the veteran based upon the symptomatology of 
his service-connected right thumb disability, the Board 
finds that there is no resulting prejudice to the veteran 
in assigning a separate 10 percent rating for the 
associated right thumb scar.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The potential application of various provisions of Title 
38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds although the veteran has asked for 
consideration under this regulatory provision, there has 
been no showing that the service connected disorder has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has 
not demonstrated marked interference with employment so as 
to render impractical the application of the regular 
rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).      


ORDER

Entitlement to a rating in excess of 20 percent for 
service-connected residual injury to the right thumb 
metacarpophalangeal (joint) under Diagnostic Code 5224 is 
not warranted.  To this extent, the appeal is denied. 

Entitlement to a separate rating of 10 percent (but no 
higher) for a scar of the right thumb metacarpophalangeal 
(joint) under Diagnostic Code 7804 is warranted.  To this 
extent, the appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

